DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “a107”, “a307”, “a507”, “b108”, “b308”, and “b508”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5 (and related dependents) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
	Regarding claims 1, 3, and 5, the claimed, “the integrating circuit, the amplifier circuit, the reference voltage source, (claim 5) the clip circuit and the memory are contained in a single integrated circuit”, is unclear. Paragraph [0029] of the specification describes “integrating circuit” being constituted by ref. #’s 105, 104, and 103. There doesn’t appear to be support for an “integrating circuit” separate from “integrating operation amplifier 105, the charging capacity 104 and the discharging resistor 103”, contradicting the clause at the end of claims 1, 3, and 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yomoyama et al. (WO 2013/115124 A1), hereinafter referred to as Yomoyama, in view of Ikuta et al. (EP 0578252 A2), hereinafter referred to as Ikuta.
Regarding claims 1 and 3, Yomoyama teaches, “A piezoelectric sensor (Fig. 3, 4, 7; para. [0016, 0044]) comprising: a piezoelectric element (10) for detecting a pressure; an integrating circuit (213) that integrates a current signal outputted from the piezoelectric element to convert  are contained in a single integrated circuit (see Fig. 7).” Yomoyama does not appear to teach, “a writable memory that stores information for setting an amplification factor of the amplifier circuit (claim 3: for setting the offset voltage of the reference voltage source); and a writing terminal for writing the information to the memory; and the memory contained in a single integrated circuit.” However, Ikuta teaches the deficiencies of Yomoyama (Col. 1, ln. 26-27; Col. 2, para. 3–Col. 3, para. 1; Fig. 1-2, ref. # 23; Abstract; ref. # 31–34 in communication with 10 & 20 as shown in Fig. 1-2; Ikuta discloses sensor circuit output sensitivity is adjusted by using the voltage level information in the memory to perform electrical trimming of the sensor. The amplification ratio of an amplifier circuit is correlated with input voltage and output voltage of an amplifier. Given that varying voltages enables adjustment of sensor sensitivity, varying magnification enables adjustment of the sensitivity of the sensor.). It would have been obvious to one skilled in the art at the time of filing to modify Yomoyama’s invention to include a writable memory that stores information for setting an amplification factor of the amplifier circuit (claim 3: for setting the offset voltage of the reference voltage source); and a writing terminal for writing the information to the memory; and the memory contained in a single integrated circuit.
The ordinary artisan would have been motivated to modify Yomoyama’s invention for at least the purpose of producing a small, compact package of all necessary components while allowing adjustments and control to be made directly on the sensor package during normal use, 
Regarding claims 2 and 4, Yomoyama teaches, “wherein the writing terminal is provided to an external-connection connector that connects the single integrated circuit and the outside (para. [0033], “The circuit board unit 21 includes…for electrically connecting to the control device 6 via connector 80…”).”
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yomoyama (WO 2013/115124 A1) in view of Ikuta (EP 0578252 A2) as applied to claims 1 and 3 respectively above, and further in view of Wang et al. (“Practical Electronic Circuit Manual”, Scientific and Technical Documentation Press; Sept. 1992; Vol. 1; pp. 252-254), hereinafter referred to as Wang.
Regarding claim 5, Yomoyama teaches, “A piezoelectric sensor (Fig. 3, 4, 7; para. [0016, 0044]) comprising: a piezoelectric element (10) for detecting a pressure; an integrating circuit (213) that integrates a current signal outputted from the piezoelectric element to convert the current signal into a voltage signal; an amplifier circuit (214) that amplifies an output from the integrating circuit to output thereof to outside; a reference voltage source (216) that prescribes an offset voltage of an output signal outputted from the amplifier circuit; wherein the integrating circuit (213), the amplifier circuit (214), the reference voltage source (216), 
The ordinary artisan would have been motivated to modify Yomoyama’s invention for at least the purpose of producing a small, compact package of all necessary components while allowing adjustments and control to be made directly on the sensor package during normal use, further allowing faster processing between devices, since the components are in closer proximity in the package.
Additionally, Wang teaches a clipping circuit capable of controlling an output range by adjusting resistance of a resistor R (see pages 252–254; Fig. 4, 5). Wang’s teachings of clipping circuits, used for limiting an output of an amplification circuit to a desired range, in combination with the teachings of Ikuta’s trimming/clipping information stored in memory, results in electrical trimming of the sensor output voltage. The ordinary artisan would have been additionally motivated to modify the combination of Yomoyama and Ikuta’s invention with the teachings of Wang for at least the purpose of limiting the output of the amplifying circuit to a desired range.
Regarding claim 6, Yomoyama teaches, “wherein the writing terminal is provided to an external-connection connector that connects the single integrated circuit and the outside (para. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-–892 form. The references cited herewith teach pressure sensing devices with components and circuit arrangements similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/RYAN D WALSH/Primary Examiner, Art Unit 2852